Mr. JUSTICE GEORGE MORAN, dissenting: The majority holds that a guilty plea is valid unless the record reveals that force or threats were used to induce the plea. In so holding, the majority opinion flies squarely in the face of the United States Supreme Court in Boykin v. Alabama, 395 U.S. 238, 23 L.Ed.2d 274, 89 S.Ct. 1709. In People v. Reeves, 50 Ill.2d 28, our supreme court said at pages 29-30: “The constitutional requirement, both pre and post Boykin, is that a plea of guilty be ‘intelligent and voluntary.’ Boykin adds the requirement that if the guilty plea is to withstand appellate or post-conviction review ‘the record must affirmatively disclose that the defendant who pleads guilty enters his plea understanding^ and .voluntarily.’ [Citation.] This requirement has been in effect in Illinois since 1948. See former Rule No. 27A, 400 Ill. 22.” . In the presentence hearing, the trial court made no determination as to whether or not any forces or threats or promises were made to the defendant to obtain his plea. The record does not otherwise disclose - that defendant’s plea was voluntarily made. So long as the Boykin opinion stands, the majority opinion is' wrong. I therefore dissent.